Appeal from a judgment of the Wayne County Court (Dennis M. Kehoe, J.), rendered March 3, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree (two counts).
*1114It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: By failing to move to withdraw his plea of guilty or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea colloquy was factually insufficient (see People v Johnson, 82 NY2d 683, 685 [1993]; People v Lopez, 71 NY2d 662, 665-666 [1988]). Contrary to defendant’s contention, the plea colloquy does not call into question the voluntariness of the plea, and thus the narrow exception to the preservation requirement does not apply herein (see Lopez, 71 NY2d at 666). Contrary to defendant’s further contention, the sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Green, Hurlbutt, Gorski and Smith, JJ.